Case 18-34196-sgj11 Doc 44 Filed 02/15/19          Entered 02/15/19 07:21:54         Page 1 of 2



Eric A. Liepins
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
Ph. (972) 991-5591
Fax (972) 991-5788

PROPOSED ATTORNEY FOR DEBTOR

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

IN RE                                       §
                                            §
CORETECH INDUSTRIES, LLC                    §
                                            §       Case no.18-34194 -11
                                            §
                                            §
                                            §              CHAPTER 11
               DEBTOR                       §



  MOTION FOR CONDITIONAL APPROVAL OF DISCLOSURE STATEMENT AND
          SETTING DEADLINES AND CONFIRMATION HEARING

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        COMES NOW, Coretech Industries, LLC., (“Debtor”) and files this its Motion for

Conditional Approval of Disclosure Statement and Setting Deadline and Confirmation Hearing

(“Motion”) and would show the Court the following:

        1.     The Debtor filed a voluntary Chapter 11 Petition on December 18, 2018.

        2.     Debtor is a small business debtor as defined in 11 U.S.C. §101(51).

        3.     Debtor has filed a Small Business Disclosure Statement and Small Business Plan

               of Reorganization on February 14, 2019.

        4.     Debtor seeks an Order Conditionally Approving the Small Business Disclosure
Case 18-34196-sgj11 Doc 44 Filed 02/15/19              Entered 02/15/19 07:21:54         Page 2 of 2



               Statement and Setting Deadlines and Confirmation hearing.

        WHEREFORE, PREMISES CONSIDERED, the Debtor would request this

matter be set down for an hearing and that upon hearing, this Court enter and Order

Conditionally Approving Small Business Disclosure Statement and Setting Deadline and

Confirmation Hearing, and for such other and further relief as the Debtor may show itself justly

entitled.


                                                       Respectfully submitted,

                                                       Eric A. Liepins
                                                       Eric A. Liepins, P.C.
                                                       12770 Coit Road
                                                       Suite 1100
                                                       Dallas, Texas 75251
                                                       (972) 991-5591
                                                       (972) 991-5788 - telecopier

                                                       By:_/s/ Eric Liepins_________
                                                               Eric A. Liepins, SBN 12338110

                                                       PROPOSED ATTORNEY FOR DEBTOR


                                        Certificate of Service

        I hereby certify that a true and correct copy of the foregoing Motion was sent to all creditors
of the estate on the 14th day of February 2019.

                                                       __/s/ Eric Liepins____
                                                       Eric Liepins
